MEMORANDUM ***
Petitioner Kwie Ha Ng, an Indonesian native of Chinese ethnicity, seeks review of *786a decision by the Immigration Judge (“IJ”) denying withholding of removal under the Immigration and Nationality Act (“INA”) § 241(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A). The Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision without opinion; we therefore review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Ng seeks review only of the IJ’s denial of withholding of removal, conceding that her asylum claim is pretermitted by her delayed filing. We review the IJ’s determination under the substantial evidence standard. Singh v. INS, 134 F.3d 962, 971 n.16 (9th Cir.1998). In order to obtain mandatory withholding of removal, “the alien [must] demonstrate[ ] ‘a clear probability of persecution’ by showing that it is ‘more likely than not that the alien will be persecuted if deported.’ ” Singh, 134 F.3d at 971 (quoting Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995)). Although “ethnic Chinese are significantly disfavored in Indonesia,” Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004), this fact alone is insufficient to mandate withholding of removal.1 Substantial evidence supports the IJ’s finding that Ng did not establish a “personal connection to the general persecution” suffered by ethnic Chinese in Indonesia, unlike the petitioner in Sael. Id. at 927-929 (quoting Hartooni v. INS, 21 F.3d 336, 341 (9th Cir.1994)). Ng testified to some harassment of her family in 1965, but she also testified that she remained in Indonesia without incident until 1983. This level of past mistreatment is insufficient to establish mandatory withholding of removal. Substantial evidence supports the IJ’s determination that Ng did not face a likelihood of persecution if she returned to Indonesia, and thus the IJ’s decision to deny withholding of removal was correct.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *786courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Sael presented an asylum claim, not a claim for withholding of removal. 386 F.3d at 930 n. 10.